FINAL OFFICE ACTION
This Final Office Action addresses U.S. Application No. 16/437,568, which is a broadening reissue application of U.S. Application No. 15/088,294 (hereinafter the "294 Application"), entitled CONTACT DEVICE AND ELECTROMAGNETIC RELAY, which issued as U.S. Patent No. 9,679,707 (hereinafter the “707 Patent”).
The status of the claims is as follows:
Claims 1 and 6-19 are pending and examined herein.
Claims 1 and 6-19 are rejected.

I. STATUS OF CLAIMS
Applicant filed an amendment on February 26, 2021 (hereinafter the "Feb 2021 Amendment") in response to the non-final Office action mailed November 30, 2020 (hereinafter the “2020 NF Action”).  This amendment has been entered.  In the Feb 2021 Amendment, patent claims 1 and 6-10 were amended, patent claims 2-5 were cancelled and new claims 11-19 were added.
Therefore, claims 1 and 6-19 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue application of the 294 Application.  Examiners further acknowledge the claim of foreign priority to JP2015-081415, filed April 13, 2015. 


III. OBJECTIONS TO CLAIM AMENDMENTS
37 C.F.R. §1.173 (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph 
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added. 
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendments to the claims provided in the Feb 2021 Amendment are objected to because they are not compliant with one or more parts of the §1.173.  Since each of claims 11-19 are new with respect to the original patent, i.e., the 707 Patent, they should be fully under lines, both claim numbers and text.  See also MPEP §1453(V)(C) and (D) for guidance.  Appropriate correction is required in response to this Office action and will be required in any future response by Applicant.


IV. REJECTIONS BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1 and 6-19 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
04/01/2016	The 294 Application was filed and contained original claims 1-8.    Of these claims, original claim 1 was an independent apparatus claim.
11/03/2016	The original examiner issued an Office action rejecting all original claims 1-8 over prior art (hereinafter the “2016 NF Action”).
01/25/2017	Applicant filed an amendment to the original claims which included amendments to independent claim 1 and added claims 9 and 10. (hereinafter the “Jan 2017 Amendment”).  Therein, original claim 1 was amended as follows:
1. 	(Currently Amended) A contact device comprising: 
a pair of fixed contacts aligned in a first direction; 
a movable contactor configured to come into or out of contact with the pair of fixed contacts by movement in a second direction orthogonal to the first direction; 
a contactor holder that holds the movable contactor; 
a movable shaft which moves the contactor holder in the second direction so that the movable contactor comes into or out of contact with the pair of fixed contacts and twists about the movable shaft; and 
a base that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, the base having a projection projecting from a position opposing the contactor holder in a third direction orthogonal to both the first direction and the second direction, 
wherein the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft.

	Applicant in the Jan 2017 Amendment further specifically argued that the prior art cited in the 2017 NF Action does not teach the newly added limitations to claim 1 (underlined above).  For example, Applicant argued:
In particular, Applicants’ claim recites and requires that the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft. It is respectfully submitted that at least this feature, in the claimed combination, is not disclosed nor even rendered obvious by the disclosure of the Yano et al. document. [Jan 2017 Amendment page 8, emphasis added]

  	Applicant further argued when distinguishing the prior art:
Applicants’ claim 1 explicitly requires the contact holder to come into contact with the projection along "the third direction", as previously defined, when the contactor and contactor holder twist around the movable shaft. [Jan 2017 Amendment page 8, emphasis added]

03/01/2017	The original examiner issued a Notice of Allowance, allowing the original claims.
06/13/2017	The 294 Application issued as the 707 Patent.  Original claims 1-10 correspond to patent claims 1-10.
Based on the above finding of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft " as recited in Patent Claims 1-10.  This feature was added to the claims in the Jan 2017 Amendment and further were explicitly argued by the Applicant as a feature to overcome the applied prior art.  Thus, Examiners find that Applicant has through these amendments and arguments has emphasized that it is the contact holder, which is a separate feature from the movable contactor, that comes into contact with the projection.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Recapture in Claims 1, 6-10 and 19 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 1, 6-10 and 19 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Feb 2021 Amendment has broadened the scope of claims 1, 6-10 and 19 by specifically deleting that the contactor holder comes into contact with projection.
Regarding step 2, Examiners find that the deletion of the contact holder is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder’s contact with the projection, not the movable contactor, was the feature that overcame the prior art.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 1, 6-10 and 19, Examiners find that these claims have not been narrowed in other aspects related to SGL(a), rather the explicit feature as argued by Applicant that the contactor holder comes into contact with the projection has been completely removed from these claims.  The simple re-recitation of a contact holder in the claims does materially narrow the missing limitation since the contactor holder was already present in the original claims when the surrender generating limitation SGL(a) was added to the original claims. Thus, claims 1, 6-10 and 19 have not been narrowed in sufficient respects related to the omitted subject matter in SGL(a). 
In view of the forgoing, Examiners find Applicant specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in claims 1, 6-10 and 19 herein.

Recapture in Claims 11-18 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 11-18 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Feb 2021 Amendment has broadened the scope of the patented claims by specifically presenting pending and examined claims 11-18 which do not recite any contact holder and specifically that the contactor holder is the feature which comes into contact with projection.
Regarding step 2, Examiners find that presenting pending and examined claims 11-18 without any recitation of the contact holder or what it contacts is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder comes into contact with the projection.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 11-18, Examiners find that these claims have not been narrowed in other aspects related to SGL(a).  Rather the explicit feature that was added to the claims and argued by Applicant as distinguishing over the prior art has been completely removed from these claims. Thus, pending and examined claims 11-18 have not been narrowed in any material respects related to the omitted subject matter in SGL(a). 
In view of the forgoing, Examiners find Applicant presented new pending and examined claims 11-18 herein which specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in pending and examined claims 11-18 herein.

V. REISSUE OATH/DECLARATION
The reissue declaration filed June 11, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged and is now acceptable herein.  
Examiners first note the error statement in the 2019 Reissue Declaration recites that the original patent, i.e., the 707 Patent did not recite the general features of reprinted claim 11 was not a sufficient statement of error at the time of the 2020 NF Action (see page 12 thereof).  
However, in view of the amendments to the claims in the Feb 2021 Amendment, Examiners find the further error statement in the 2019 Reissue Declaration stating that “[t]his reissue application is a broadening reissue application at least to the extent that independent claim 1 has been amended to not recite a contact holder that holds the movable contactor” is now a sufficient statement of error on which to base this reissue application.  Accordingly the objection to the 2019 Reissue Declaration and the rejection based thereon provided in the 2020 NF Action are withdrawn herein.

VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

VII. CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Naka
Claims 1 and 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0206685 to Naka et al. (hereinafter “Naka”).
Regarding claim 1, Naka discloses a contact device (See Naka FIG. 1, reprinted below), comprising:

    PNG
    media_image1.png
    477
    494
    media_image1.png
    Greyscale

Naka FIG. 1
a pair of fixed contacts aligned along a first axis (See FIG. 1 above, contacts 118a); 
a movable contactor configured to come into or out of contact with the pair of fixed contacts by movement along a second axis orthogonal to the first axis (See FIG. 1 above, movable contactor 132 with contacts 130a); 
a contact holder that is connected to the movable contactor (See FIG. 1 above, contact holder 131);
a movable shaft which moves the movable contactor along the second axis so that the movable contactor comes into or out of contact with the pair of fixed contacts and twists about the movable shaft (See FIG. 1 above, shaft 215); and 
a base that accommodates the pair of fixed contacts and the movable contactor, the base having a projection projecting from a position opposing the movable contactor along a third axis orthogonal to both the first axis and the second axis, wherein the projection restricts a movement of the movable contactor along the third axis when the movable contactor twists about the movable shaft (See FIG. 1 above and FIG. 5, reprinted below, base 140 with projections 401 which keep movable contactor 132 from twisting about shaft 215 axis); and

    PNG
    media_image2.png
    498
    467
    media_image2.png
    Greyscale

Naka FIG. 5
wherein the projection has an arcuate shape with a peak that extends towards the movable contactor along the third axis.  (See expanded view of FIG. 5 below showing the rounded shape of the projections 401 as shown at 401a). 

    PNG
    media_image3.png
    245
    305
    media_image3.png
    Greyscale

Naka FIG. 5 (expanded to show detail)
Regarding claim 6, Naka discloses the device of claim 1 and further wherein the projection is one of a plurality of projections aligned along the first axis, and the base has the plurality of projections (See FIG. 5 above, note base 140 has four such projections 401, two on same side of base and two opposing on the opposite side of base).
Regarding claim 7, Naka discloses the device of claim 1 and further wherein the projection is one of a pair of projections provided on a pair of inner surfaces of the base, opposing each other along the third axis (See FIG. 5 above, note base 140 has four such projections 401, two on same side of base and two opposing on the opposite side of base).
Regarding claim 8, Naka discloses an electromagnetic relay (See FIGS. 1 and 5 above) comprising:
a pair of fixed contacts aligned along a first axis (See FIG. 1 above, contacts 118a); 
a movable contactor configured to come into or out of contact with the pair of fixed contacts by movement along a second axis orthogonal to the first axis (See FIG. 1 above, movable contactor 132 with contacts 130a); 
a contactor holder that is connected to the movable contactor (See FIG. 1 above, contact holder 131);
a movable shaft which moves the moveable contactor along the second axis so that the movable contactor comes into or out of contact with the pair of fixed contacts and twists about the movable shaft (See FIG. 1 above, shaft 215); 
a base that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, the base having a projection projecting from a position opposing the moveable contactor along a third axis orthogonal to both the first axis and the second axis (See FIGS. 1 and 5, base 140 with projections 401 which keep movable contactor 132 from twisting about shaft 215 axis); and 
a driver which drives the movable shaft so that the movable contactor comes into or out of contact with the pair of fixed contacts (See FIG. 1 above, driver 200 comprising coil 208 for driving shaft 215), 
wherein the projection restricts a movement of the movable contactor along the third axis when the movable contactor twists about the movable shaft (See FIGS. 1 and 5, base 140 with projections 401 which keep movable contactor 132 from twisting about shaft 215 axis), and 
wherein the projection has an arcuate shape with a peak that extends towards the movable contactor along the third axis (See expanded view of FIG. 5 above showing the rounded shape of the projections 401).
Regarding claim 9, Naka discloses the device of claim 1 and further the projection comprising a plurality of projections, wherein, when the movable contactor twists about the movable shaft in a first twist direction, at least one of the plurality of projections restricts the movement of the movable contactor, and when the movable contactor twists about the movable shaft in a second twist direction opposite to the first twist direction, a different one of the at least one of the plurality of projections restricts the movement of the movable contactor (See FIG. 5 above, note base 140 has four such projections 401, two on same side of base and two opposing on the opposite side of base, all of which perform the recited functionality).
Regarding claim 10, Naka discloses the device of claim 8 and further the projection comprising a plurality of projections, wherein, when the movable contactor twists about the movable shaft in a first twist direction, at least one of the plurality of projections restricts the movement of the movable contactor, and when the movable contactor twists about the movable shaft in a second twist direction opposite to the first twist direction, a different one of the at least one of the plurality of projections restricts the movement of the movable contactor (See FIG. 5 above, note base 140 has four such projections 401, two on same side of base and two opposing on the opposite side of base, all of which perform the recited functionality).
Regarding claim 11, Naka discloses an electromagnetic relay (See FIGS. 1 and 5 above) comprising: 
a fixed contact (See FIG. 1 above, contacts 118a); 
a movable contactor, extending along a first axis, and including a movable contact facing the fixed contact (See FIG. 4 above, movable contactor 132 with contacts 130a); 
a shaft, extending along a second axis, configured to connect the movable contact to the fixed contact by moving the movable contactor along the second axis and to disconnect the movable contact from the fixed contact along the second axis in response to a power ON state of an actuator, the second axis being orthogonal to the first axis, the movable contactor being configured to be twistable in along a third axis, the third axis being orthogonal to the first axis and to the second axis (See FIG. 1 above, shaft 131/215 couple with actuator unit 200); and 
a casing that accommodates the fixed contact and the movable contactor, wherein the casing has an inside wall extending along the first direction and has a first protrusion on the inside wall, the first protrusion projecting along the third axis, wherein the casing has a second protrusion on an opposite side of the inside wall with respect to the first protrusion, wherein the first protrusion is configured to halt rotation of the movable contact when the movable contact twists in the third axis in a clockwise direction about the second axis extending in the second direction, and wherein the second protrusion is configured to halt rotation of the movable contact when the movable contact twists along the third axis in a counterclockwise direction about the second axis (See FIGS. 1 and 5 above, note base 140 has four such projections 401, two on same side of base and two opposing on the opposite side of base, all of which perform the recited functionality),
wherein each of the first protrusion and the second protrusion has an arcuate shape with a peak that extends towards the movable contactor along the third axis (See expanded view of FIG. 5 above showing the rounded shape of the projections 401).
Regarding claim 12, Naka discloses the relay of claim 11 and further wherein the fixed contact has a first contact portion and a second contact portion, a position of the first protrusion along the first axis is in a region between a central axis of rotation of said twist of said movable contact and the first fixed contact portion (See FIGS. 1 and 5 above, note fixed contacts 118 and movable contacts 130a and note position of the projections 401 is between the rotation axis of shaft 131/215 and the outer contact area of these contacts).
Regarding claim 13, Naka discloses the relay of claim 11 and further wherein the fixed contact has a first contact portion and a second contact portion, a position of the second protrusion along the first axis is in a region between a central axis of rotation of said twist of said movable contact and the first fixed contact portion (See FIGS. 1 and 5 above, note fixed contacts 118 and movable contacts 130a and note position of the projections 401 is between the rotation axis of shaft 131/215 and the outer contact area of these contacts).
Regarding claim 14, Naka discloses the relay of claim 11 and further wherein the first protrusion has a curved end surface and the second protrusion has a curved end surface (See expanded view of FIG. 5 above, note curved surface of projections 401).
Regarding claim 15, Naka discloses the relay of claim 11 and further wherein the casing has a third protrusion on the inside wall, projecting along the third axis, and a fourth protrusion on the inside wall, projecting along the third axis opposite to the third protrusion (See FIGS. 1 and 5 above, note base 140 has four such projections 401, two on same side of base and two opposing on the opposite side of base, all of which perform the recited functionality).
Regarding claim 16, Naka discloses the relay of claim 15 and further wherein the fixed contact has a first contact portion and a second contact portion, a position of the first protrusion along the first axis is in a region between a central axis of rotation of said twist of the movable contact and the first fixed contact portion, and a position of the third protrusion along the first axis is in a region between the central axis of rotation and the second fixed contact portion (See FIGS. 1 and 5 above, note fixed contacts 118 and movable contacts 130a and note position of the projections 401 is between the rotation axis of shaft 131/215 and the outer contact area of these contacts).
Regarding claim 17, Naka discloses the relay of claim 15 and further wherein the fixed contact has a first contact portion and a second contact portion, a position of the first protrusion along the first axis is in a region between a central axis of rotation of said twist of the movable contact and the first fixed contact portion; a position of the second protrusion along the first axis is in a region between the central axis of rotation and the first fixed contact portion; a position of the third protrusion along the first axis is in a region between the central axis of rotation and the second fixed contact portion; and a position of the fourth protrusion along the first axis is in a region between the central axis of rotation and the second fixed contact portion (See FIGS. 1 and 5 above, note fixed contacts 118 and movable contacts 130a and note position of the projections 401 is between the rotation axis of shaft 131/215 and the outer contact area of these contacts).
Regarding claim 18, Naka discloses the relay of claim 11 and further wherein at least one portion of the shaft is surrounded by the actuator (See FIG. 1 above, shaft 131/215 surrounded by actuator assembly 200).
Regarding claim 19, Naka disclose the device of claim 1 and further wherein the projection extends on along the third axis, and wherein the projection has a curved end surface that restricts movement of the movable contactor along the third axis when the movable contactor twists about the movable shaft (See expanded view of FIG. 5 above showing the rounded shape of the projections 401). 

VIII. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obviousness Rejections Applying Naka and Uotome
Claims 1 and 6-19 are rejected under 35 U.S.C. §103 as being unpatentable over Naka in view of U.S. Patent No. 5,892,194 to Uotome et al. (hereinafter “Uotome”).  Note this rejection is being made in addition and alternately to the anticipation rejection above applying Naka alone to address an argument that Naka does not teach the ends of the projections being arcuate.  As noted above, Examiners find that Naka discloses or teaches the more salient features of claims 1 and 6-19 and further FIG. 5 of Naka shows the projections having an arcuate.  However, while shown, such arcuate shape is not explicitly discussed within the specification of Naka.  Nevertheless, even if not inherently discussed, Examiners find that Uotome teaches projections in an electromagnetic relays for preventing twisting of a movable contactor wherein the movable contactor has rounded tips thereon (See Uotome FIG. 2, movable contactor 30 and projections 74 contacting surface 11 for preventing the twisting of the movable contactor).  If not inherent it would have been obvious at the time the invention was made to round up the projections of Naka as suggested by Uotome.  One having ordinary skill in the art would do so to reduce friction between the projections and the surfaces to which they contact (See Uotome col. 7, lines 41-55).

IX. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Arguments Traversing the Recapture Rejections
Applicant traverses the recapture rejections by arguing that the claims have been “materially narrowed in other aspects,” particularly in relation to the shapes and use of the projections.  See Feb 2021 Amendment pages 16-17.  Examiners disagree.
While Examiners recognize the narrowing limitations of the projections in the claims, Examiners do not find these narrowing limitations are related to what was surrendered during prosecution of the 294 Application.  As discussed above in the recapture rejections, Applicant specifically amended into the claims that the contactor holder comes into contact with the projections and further Applicant explicitly argued patentability based on this added feature.  The contact between the contactor holder and the projection is the features that was surrendered during prosecution and its deletion amounted to the recapture.  Thus, any material narrowing of the claims which would overcome recapture would have to be at least directed to the contact between these components.  The simple shape of the projection does not materially narrow or address any contact between the contact holder and the projection.
Arguments Traversing the Naka Anticipation Rejections
Regarding the Naka anticipation rejection, the only argument asserted by Applicant traversing this rejection is that “structure 400 of Naka fails to reasonably correspond to ‘the projection has an arcuate shape with a peak that extends towards the movable contactor along the third axis’ as generally recited in claim 1.”  See Feb 2021 Amendment page 21.  Examiners disagree.  Examiners find that Naka shows in its drawings, i.e., expanded FIG. 5 above, that the projections 401 have a rounded shape at the point where the projections would contact the movable contactor.
While Examiners do recognize that Naka does not explicitly discuss the nature of the shape of the projections in the specification, Examiners find that the recited shape is at least shown.  Furthermore, Examiners have provided evidence via Uotome that the rounded shape of such projections is well known in the art and thus Examiners provide an additional/alternative rejection applying the further teachings of Uotome above which address the shape of projections in the context of Naka.


X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 707 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 1 and 6-19 are pending and examined.
Claims 1 and 6-19 are rejected.
Applicant's substantial amendments to the claims in the Feb 2021 Amendment necessitated the new/amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992